                        Case 2:19-cv-01016-APG-VCF Document 66 Filed 08/31/20 Page 1 of 3



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant
                    7 Allied Insurance Company of America

                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                                    DISTRICT OF NEVADA, SOUTHERN DIVISION
                   10

                   11
                      NECHE, LLC, a Nevada Limited Liability             CASE NO. 2:19-cv-01016-APG-VCF
                   12 Corporation,
                                                                         DEFENDANT’S MOTION TO
                   13                      Plaintiff,                    REMOVE ATTORNEY MAYRA
                                                                         IVONNE SALINAS-MENJIVAR FROM
                   14             vs.                                    CAPTION AND ELECTRONIC
                   15 ALLIED INSURANCE COMPANY OF                        SERVICE
                      AMERICA, an Ohio Corporation;
                   16 NATIONWIDE MUTUAL INSURANCE
                      COMPANY, an Illinois Corporation,
                   17
                                 Defendants.
                   18

                   19            Defendant ALLIED INSURANCE COMPANY OF AMERICA (“Defendant”), by and
                   20 through its attorney of record Robert W. Freeman, Esq., and Priscilla L. O’Briant, Esq., of the law

                   21 firm of Lewis Brisbois Bisgaard & Smith, LLP, hereby request that Mayra Ivonne Salinas-

                   22 Menjivar, Esq. be removed from the caption and list of counsel to be noticed.

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4825-5215-3289.1
ATTORNEYS AT LAW
                        Case 2:19-cv-01016-APG-VCF Document 66 Filed 08/31/20 Page 2 of 3



                    1            Mayra Ivonne Salinas-Menjivar, Esq. is no longer with Lewis Brisbois Bisgaard & Smith,

                    2 LLP.        Given the remaining attorneys at Lewis Brisbois Bisgaard & Smith, LLP who have

                    3 appeared on behalf of Defendant, no party will be prejudiced by this counsel’s withdrawal.

                    4            Dated this 28th day of August, 2020. LEWIS BRISBOIS BISGAARD & SMITH LLP

                    5

                    6                                               BY /s/ Priscilla L. O’Briant
                                                                      ROBERT W. FREEMAN, ESQ.
                    7                                                 Nevada Bar No. 3062
                                                                      PRISCILLA L. O’BRIANT, ESQ.
                    8                                                 Nevada Bar No. 10171
                    9                                                 6385 S. Rainbow Boulevard, Suite 600
                                                                      Las Vegas, Nevada 89118
                   10                                                Attorneys for Defendant
                                                                     Allied Insurance Company of America
                   11

                   12

                   13                                 IT IS SO ORDERED.
                   14

                   15                                 ___________________________________
                   16                                 Cam Ferenbach
                                                      United States Magistrate Judge
                   17
                                                               8-31-2020
                   18                                 Dated:_____________________________
                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4825-5215-3289.1                               2
                        Case 2:19-cv-01016-APG-VCF Document 66 Filed 08/31/20 Page 3 of 3



                    1                                   CERTIFICATE OF SERVICE

                    2            Pursuant to Fed. R. Civ. P. 5(b), I certify that I am an employee of LEWIS BRISBOIS

                    3 BISGAARD & SMITH LLP, and that on this this 28th day of August, 2020, I did cause a true and

                    4 correct copy of DEFENDANT’S MOTION TO REMOVE ATTORNEY MAYRA IVONNE

                    5 SALINAS-MENJIVAR FROM CAPTION AND ELECTRONIC SERVICE in Neche, LLC v.

                    6 Allied Insurance Company of American et al., United States District Court Case No. 2:19-cv-

                    7 01016-LRH-CBC, to be placed in the United States Mail, with first class postage prepaid thereon,

                    8 and addressed as follows:

                    9 Michael N. Poli, Esq.
                      Poli, Moon & Zane, PLLC
                   10 2999 N. 44th Street, Suite 325
                      Phoenix, AZ 85018
                   11
                      Tel: (602) 857-8180
                   12 Fax: (602) 857-7333
                      mpoli@pmzlaw.com
                   13 Attorney for Plaintiff

                   14 Curtis B. Coulter, Esq.
                      Law Offices of Curtis. B. Coulter PC
                   15
                      403 Hill Street
                   16 Reno, NV 89501
                      Tel: (775)324-3380
                   17 Fax: (775-325-3381)
                      Curtis@coulterharshlaw.com
                   18 Attorney for Plaintiff

                   19
                   20

                   21

                   22

                   23                                          By /s/ Anne Cordell
                                                                  Anne Cordell, An Employee of
                   24                                             LEWIS BRISBOIS BISGAARD & SMITH LLP

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4825-5215-3289.1                              3
